Citation Nr: 0905599	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-31 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate disability 
(claimed as prostate cancer and benign prostatic 
hypertrophy), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In June 2007, the Veteran testified before the Board 
at a hearing held at the RO.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay on the 
adjudication of claims affected by Haas.  That stay was later 
affirmed by the Court.  Ribaudo v. Nicholson, No. 06-2762 
(U.S. Vet. App. January 26, 2007).
The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In this case, the Board imposed a stay on the 
Veteran's claim for service connection for prostate cancer, 
to include as due to herbicide exposure, because it falls 
within that category and was included in that stay.

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  As the Ribaudo stay of Haas-related cases is 
no longer in effect, and in light of the Supreme Court's 
denial of certiorari, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  The Board now proceeds with 
adjudication of the Veteran's claim.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008). 
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims folder shows that compliant notice has 
not been sent to the Veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
November 2005 notice discussed the requirements to 
substantiate a claim for service connection for a disability 
related to herbicide exposure, but did not fully inform the 
Veteran of what was required to substantiate all of the 
elements of his claim for service connection for a prostate 
disability on a direct or presumptive basis, or what 
evidentiary burdens he must overcome with respect to that 
claim.  Therefore, a remand is required in order to allow 
sufficient notice to the Veteran.  Upon remand, the Veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

Finally, in June 2007 the Veteran testified that he receives 
treatment for his prostate disability from private urologist 
Dr. Rao.  Accordingly, those records should be obtained.  In 
addition, as the most recent VA medical records are dated in 
August 2006, subsequent VA medical records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
claims for service connection and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the Veteran's VA treatment 
records dated since August 2006.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Rao and 
any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

